United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF RECLAMATION, Billings, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0632
Issued: July 26, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 27, 2017 appellant filed a timely appeal from a December 9, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury on
August 11, 2016 causally related to the accepted employment incident.
FACTUAL HISTORY
On August 19, 2016 appellant, then a 50-year-old engineering equipment operator, filed a
traumatic injury claim (Form CA-1) alleging that, on August 11, 2016, he injured his back when
he bent down to place packing paper into a trash can. He did not stop work.
1

5 U.S.C. § 8101 et seq.

In a report dated September 14, 2016, Dr. Paul J. Miller, a Board-certified osteopath,
related appellant’s date of injury as August 11, 2016. He examined appellant, noted back pain,
and diagnosed foraminal stenosis of the lumbosacral region, and L5-S1 degenerative disc disease
with neural foraminal stenosis and L5 radiculopathy bilaterally, greater on the right. Dr. Miller
related that appellant reported his condition had been present for a number of years, dating back
to approximately three years earlier when he fell at work. He further noted that in July 2016
appellant bent over to throw something into the trash, which aggravated his existing condition.
On September 14, 2016 Dr. Miller interpreted the results of an x-ray of appellant’s
lumbar spine. He noted no abnormalities except a slight listhesis at L5-S1 with disc collapse.
By letter dated October 27, 2016, OWCP informed appellant of the evidence needed to
establish his claim. It noted that he had not submitted sufficient factual and medical evidence to
establish his claim, and afforded him 30 days to submit additional evidence.
OWCP thereafter received additional medical evidence. In a diagnostic report dated
July 7, 2016, Dr. James T. Harris, Board-certified in occupational medicine, examined the results
of a magnetic resonance imaging (MRI) scan of appellant’s lumbar spine. He stated impressions
of mild, worsening degenerative disease with new and increasing disc bulges. Dr. Harris noted
evidence of an annular tear or fissure in the posterior margin of the L5-S1 disc, along with mild
narrowing of the spinal canal at L3-4 and multilevel foraminal narrowing with mild left and
moderate right neural foraminal narrowing at L5-S1.
In a report dated November 4, 2016, Dr. Miller followed up with appellant after an
epidural steroid. He noted that after the injection on October 14, 2016 appellant’s pain did not
resolve, but changed with constant but intermittent levels of intensity. Dr. Miller assessed
appellant with lumbar spinal stenosis.
By decision dated December 9, 2016, OWCP denied appellant’s claim for compensation.
It accepted that appellant had established that the incident occurred as alleged, but found that he
had not submitted any rationalized medical evidence to establish causal relationship between the
incident of August 11, 2016 and his diagnosed conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, that an injury3 was sustained in the performance of

2

Id.

3

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).

2

duty as alleged, and that any disability or medical condition for which compensation is claimed
is causally related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged, but fail to show that his or her condition relates to the employment incident.5
The claimant has the burden of proof to establish by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.6 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment, nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish causal relationship.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and
compensable employment factors.9 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.10
ANALYSIS
OWCP accepted that on August 11, 2016 appellant sustained a back injury as a result of
putting packing paper into a trash can. The Board finds that appellant has not submitted medical
T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
4

5

See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

6

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

7

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 155-56 (2006); DʹWayne Avila, 57
ECAB 642, 649 (2006).
8

9

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379, 384 (2006).

10

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

evidence sufficient to establish that the August 11, 2016 incident caused or aggravated his
diagnosed foraminal stenosis of the lumbosacral region, and L5-S1 degenerative disc disease
with neural foraminal stenosis and L5 radiculopathy bilaterally.
In support of his claim, appellant submitted several reports from Dr. Miller. In a report
dated September 14, 2016, Dr. Miller diagnosed foraminal stenosis of the lumbosacral region,
L5-S1 degenerative disc disease with neural foraminal stenosis and L5 radiculopathy. He noted
that appellant reported that his condition had been present for a number of years, dating back to
approximately three years earlier when he fell at work. While Dr. Miller related appellant’s date
of injury as August 11, 2016, he further noted that in July 2016 appellant bent over to throw
something into the trash, which aggravated his existing condition. In his November 4, 2016
report, Dr. Miller diagnosed lumbar spinal stenosis. These reports, while probative on the issue
of appellant’s diagnosis, do not contain a sufficient biomechanical explanation of how the event
of August 11, 2016 caused or aggravated these conditions. This is especially important given
appellant’s history of preexisting degenerative lumbar disease.11
The record is devoid of a rationalized opinion from a qualified physician on the issue of
the causal relationship between appellant’s lower back conditions and the incident of
August 11, 2016. While Dr. Miller recounted appellant’s recollection of a past history of back
conditions, along with an incident in July 2016 similar to the incident of August 11, 2016, he did
not offer a rationalized medical opinion, as to the cause of appellant’s conditions.12
OWCP also received several diagnostic reports. In a July 7, 2016 report, Dr. Harris
reviewed appellant’s MRI scan and related impressions of mild, worsening degenerative disease
with new and increasing disc bulges, annual tear or fissure in the posterior margin of the L5-S1
disc, along with mild narrowing of the spinal canal at L3-4 and multilevel foraminal narrowing
with mild left and moderate right neural forminal narrowing at L5-S1. The Board notes that this
report predates the August 11, 2016 employment incident. In a September 14, 2016 report,
Dr. Miller interpreted an x-ray of appellant’s lumbar spine and noted a slight listhesis at L5-S1
with disc collapse. The Board has held that diagnostic reports are of limited probative value
regarding the issue of causal relationship as they provide no opinion on the cause of the
diagnosed conditions.13
Medical evidence submitted to support a claim for compensation should reflect a correct
history, and the physician should offer a medically-sound explanation of how the claimed work
event caused or aggravated the claimed condition.14
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated, or aggravated by his employment is
11

W.N., Docket No. 16-1722 (issued March 22, 2017).

12

Supra note 10.

13

M.S., Docket No. 16-1362 (issued December 7, 2016).

14

Supra note 11.

4

sufficient to establish causal relationship.15 As such, the Board finds that appellant did not
submit sufficient evidence to establish his claim for a work-related traumatic injury in the
performance of duty on August 11, 2016. He did not submit a clear and rationalized opinion
from a qualified physician relating his diagnosed lower back conditions to the incident of
August 11, 2016.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury on
August 11, 2016 causally related to the accepted employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 9, 2016 is affirmed.
Issued: July 26, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

J.S., Docket No. 16-1769 (issued May 24, 2017).

5

